Citation Nr: 0126621	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from June 1980 to June 1995, 
including service in Southwest Asia in support of the Persian 
Gulf War.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO).

Appellate consideration of the issue of entitlement to a 
compensable disability rating for bilateral hearing loss will 
be deferred pending completion of the development requested 
in the REMAND portion of this decision.

Other issues

In his February 2000 substantive appeal, the veteran withdrew 
a claim for entitlement to service connection for transverse 
myelitis.  The Board therefore has no jurisdiction over this 
issue and will address it no further herein.

In an August 2001 letter, the veteran made a claim for 
entitlement to service connection for tinnitus.  This new 
claim is referred to the RO for appropriate action.


FINDING OF FACT

The medical evidence does not show the presence of a current 
right shoulder disability.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of an 
injury of his right shoulder.  In substance, he contends that  
he currently has residuals of an injury which he sustained in 
an October 1981 motorcycle accident.  

In the interest of clarity, the Board will initially review 
the law, VA regulations and other authority which may be 
relevant to this claim; then briefly describe the factual 
background of this case; and finally proceed to analyze the 
claim and render a decision.

Relevant law and regulations

Service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Standard of review 

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Factual background

Service medical records

In October 1981, the veteran was involved in a motorcycle 
accident.  Contemporaneous service medical records reflect 
that the right shoulder had moderate swelling and some 
infection.  X-ray studies of his right shoulder were 
negative.  There was no indication of follow-up treatment.  

In December 1990, the veteran reported left scapular pain 
with occasional numbness of his left hand and no history of a 
traumatic event affecting his left shoulder.

The reports of periodic physical examinations conducted in 
February 1987 and March 1994 reflect that the veteran's 
musculoskeletal system and upper extremities were deemed to 
have been normal upon examination.  On the reports of medical 
history which the veteran himself completed in connection 
with the 1987 and 1994 periodic examinations, he indicated 
that he did not have at that time and had not had a painful 
or trick shoulder, arthritis, rheumatism, or bursitis.  
  
Post-service evidence

The veteran left military service in June 1995.  Starting in 
August 1998, he complained of numbness in the right hand, arm 
shoulder, neck and face.  In response to the veteran's 
complaints of right-sided numbness, he was extensively 
evaluated by his private physicians.  Upon physical 
examination in August 1998, he had slight tenderness of the 
right shoulder and normal right shoulder motion.  After 
undergoing multiple tests and studies in August and September 
1998, including an X-ray of the cervical spine which was 
negative, his physicians narrowed the potential etiologies to 
possible transverse myelitis or cervical cord infarction.  He 
was treated with steroids and his condition improved, leading 
his physicians to conclude that transverse myelitis was a 
more likely etiology. 

According to the report of the general VA medical examination 
provided to the veteran in June 1999, he had normal range of 
shoulder motion.  The VA examiner rendered a diagnosis of 
"possible transverse myelitis or cervical cord infarction 
resulting in episodes of numbness and decreased coordination 
in the right arm and right hand."  No right shoulder 
disability was identified.  

A February 2000 private physician's note indicates that 
because an X-ray study was negative, a bone scan was to be 
performed to detect possible "re-aggravation of acute strain 
which he suffered in the past or . . . [possible] fracture of 
the scapula".   In his February 2000 substantive appeal, the 
veteran indicated that he would forward a copy of the bone 
scan to the VA "as soon as completed."  No such report has 
been provided for review.

Analysis

Initial matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations as 
to the issue presently under consideration.

It is important to note that although the RO initially denied 
the veteran's claim under the now-obsolete well groundedness 
standard, after the passage of the VCAA the RO readjudicated 
the claim on the merits and issued a Supplemental Statement 
of the Case reflecting compliance with the VCAA in July 2001.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

After reviewing the appellate record, the Board finds that 
the record reflects that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In particular, the January 2000 Statement of 
the Case and the March 2000 and July 2001 Supplemental 
Statements of the Case served that purpose.   

In addition, VA made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
There is sufficient evidence of record with which the Board 
may make an informed decision; the record contains private 
medical evidence in addition to a VA examination report.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his claims 
folder.  In addition, the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  He has presented written contentions for the 
record and sworn testimony during an August 2001 hearing 
before the undersigned Member of the Board at the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

There is no indication that the veteran experienced right 
shoulder problems in service, aside from a brief 
contemporaneous reference to superficial residuals of the 
1981 motorcycle accident.  As discussed above, the X-ray 
series conducted following the veteran's motorcycle accident 
in October 1981 was interpreted as negative for bony 
pathology.  There is nothing contained in the veteran's 
service medical records which could be interpreted as 
indicating the presence of right shoulder pathology.  As 
noted above, the veteran's musculoskeletal system and upper 
extremities were deemed to have been normal upon examination 
in 1987 and 1994, and the veteran himself reported that he 
did not have and had not had a painful or trick shoulder, 
arthritis, rheumatism, or bursitis during those examinations.  
In short, the service medical records indicate that any right 
shoulder injury residuals were acute and transitory and 
resolved without treatment or clinically identifiable long-
term consequences.

Turning to the post-service evidence, there is no diagnosis 
of a right shoulder disability of record.  The recent medical 
evidence of record, which has been recapitulated above, makes 
it clear that the veteran has complained of right-sided 
numbness, not confined to the shoulder but which encompasses 
the entire right upper extremity and parts of the face.  
Extensive medical investigation has narrowed the potential 
causes to two: cervical cord infarction or transverse 
myelitis, with the latter evidently being the favored 
diagnosis because no cervical cord pathology was identified 
on diagnostic testing and because the veteran's complaints 
responded to treatment with steroids.  No examining or 
treating physician has ever opined or even suggested that the 
veteran's right shoulder is the source of his current 
problems; no right shoulder disability was identified 
throughout the extensive evaluations; and no examiner has 
identified any current residuals of the 1981 motorcycle 
accident.

The medical evidence of record thus fails to reveal a current 
disability involving the veteran's right shoulder.  As 
mentioned by the Board above, a threshold requirement for the 
grant of service connection for any disability is that the 
disability claimed must be shown to be present.  The United 
States Court of Appeals for Veterans Claims has interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In essence, the evidence in favor of the veteran boils down 
to his own contention to the effect that he has a right 
shoulder disability, which he described as chronic right 
shoulder arthritis, and that such is related to the 1981 
motorcycle accident.  It is now well established that, as a 
layperson, the veteran is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The veteran's contentions alone are not sufficient to prove 
the existence of the putative disability, because he is not a 
medical expert and thus not qualified to render a diagnosis.    

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right shoulder disability.  The weight of 
the evidence of record is against a finding that the veteran 
currently suffers from a right shoulder disability or for 
that matter ever had a right shoulder disability.  As 
explained above, in the absence of a current disability, 
service connection is not warranted.  

Additional comment

As noted in the Introduction, the veteran withdrew his appeal 
as to the issue of entitlement to service connection for 
transverse myelitis.  The Board intimates no opinion as to 
the ultimate disposition warranted should he decide to reopen 
that claim.

ORDER

Service connection for residuals of a right shoulder injury 
is denied.


REMAND

With regard to the disability rating assigned to the 
veteran's bilateral hearing loss, the Board notes that the 
most recent VA audiological evaluation was conducted in June 
1999.  During the August 2001 hearing on appeal, the veteran 
testified that he believes his hearing acuity has decreased 
since that time.  To constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Upon remand, the 
veteran should be provided with a VA audiological examination 
to provide adjudicators with up-to-date information regarding 
his current level of impairment.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
audiological examination to identify the 
extent of the veteran's bilateral hearing 
loss.  All tests and studies deemed 
helpful by the examiner should be 
conducted; an  interpretation of the test 
results should be included in the 
examination report.  The examination 
report should be associated with the 
veteran's VA claims folder.

2.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased disability rating for bilateral 
hearing loss.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



